DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Species C, of figs. 7-9, in the reply filed on December 30, 2021, is acknowledged.  The traversal is on the ground(s) that "it would not be a serious burden on the Examiner to examine the alleged mutually exclusive species identified by the Examiner" and "maintaining a restriction between Species A-E would impede the examination process and further contribute to the overall backlog of applications at the USPTO".  This is not found persuasive because the patentably distinct species are not obvious variants and require different search strategies.  Additionally, prior art that reads on one species would not necessarily read on another species.
The requirement is still deemed proper and is therefore made FINAL.
Applicant asserts that claims 1 and 10-15 read on the elected Species C.  Claim 1 is generic to all species; however, claims 13 and 14 read only on non-elected Species E, which reads on figs. 13-22, and are, therefore, withdrawn from consideration.  Additionally, upon traversal of the claims, it appears that claims 2-6 and 10-12 read on the elected species and are fully examined for patentability.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder 
“anti-rotation feature” in claim 1, line 8;
“first anti-rotation element” in claim 2, line 2;
“second anti-rotation element” in claim 2, lines 2-3;
“first anti-rotation element” in claim 4, line 3;
“second anti-rotation element” in claim 4, lines 3-4;
“first anti-rotation element” in claim 11, line 2; and
“second anti-rotation element” in claim 11, line 3.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by US3092139 (“Rodgers”).
Regarding claim 1, Rogers discloses (see fig. 1) an injection valve comprising:
a valve housing (at least partially defined by 100-102) including a conduit having an inlet (inlet which feeds into passageway 15 through valve seat 10) and an outlet (102);
a valve seat (10) arranged in the valve housing;
an anti-rotation dart (“closure” 11) arranged in the valve housing adjacent the valve seat, the anti-rotation dart including a valve element (32 and/or 60) that is selectively engageable with the valve seat; and
an anti-rotation feature (at least partially defined by 22, 23, 33 and 81) provided on at least one of the valve seat and the anti-rotation dart, the anti-rotation feature constraining rotation of the anti-rotation dart relative to the valve seat.
With regards to the recitation “for introducing fluids into a subsurface environment”, a recitation of the intended use of the claimed invention must result in a 
Regarding claim 2, Rogers discloses the anti-rotation feature includes a first anti-rotation element (20, 22 and/or 23) provided on the valve seat and a second anti-rotation feature (33 and 81) provided on the anti-rotation dart.
Regarding claim 3, Rogers discloses the first anti-rotation element defines a projection (portion 20 protrude radially inwardly; see perspective of fig. 3) extending radially inwardly from the valve seat and the second anti-rotation feature defines a groove (82) formed in the anti-rotation dart.
Claim(s) 1 and 4-6 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by US2004/0000342 (“Takahashi”).
Regarding claim 1, Takahashi discloses (see figs. 3-4) an injection valve comprising:
a valve housing (mainly defined by 1 and 3) including a conduit having an inlet (11) and an outlet (33);
a valve seat (seat defining opening 11, against which sealing ring 65 abuts; see fig. 4(A)) arranged in the valve housing;
an anti-rotation dart (mainly defined by 8 and 9) arranged in the valve housing adjacent the valve seat, the anti-rotation dart including a valve element (65) that is selectively engageable with the valve seat; and

With regards to the recitation “for introducing fluids into a subsurface environment”, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. Since the prior art comprises the structure required by the claim to perform the intended use, it is capable of performing the intended use and meets the claim.

    PNG
    media_image1.png
    731
    897
    media_image1.png
    Greyscale

Regarding claim 4, Takahashi discloses a sleeve member (7) arranged in the conduit, wherein the anti-rotation feature includes a first anti-rotation element 
Regarding claim 5, Takahashi discloses the sleeve member being arranged between the valve seat and the outlet (sleeve member 7 is arranged between seat defining opening 11 and outlets 33; see arrangements of figs. 4(A) and 4(B)).
Regarding claim 6, Takahashi discloses the sleeve member being slidingly mounted relative to the valve housing, the sleeve member being rotationally locked relative to the valve housing (sleeve member 7 slides between positions of figs. 4(A) and 4(B), and arrangement of ribs/protrusions 12 engaging grooves 71 prevents rotation of sleeve member 7 relative to housing 1,3).
Claim(s) 1, 10-12 and 15 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by US4257443 (“Turney”).
Regarding claim 1, Turney discloses an injection valve comprising:
a valve housing (26) including a conduit having an inlet and an outlet (left and right openings of housing 26, relative to the orientations of figs. 5 and 6, or vice versa);
a valve seat (29) arranged in the valve housing;
an anti-rotation dart (25) arranged in the valve housing adjacent the valve seat, the anti-rotation dart including a valve element (55) that is selectively engageable with the valve seat; and

With regards to the recitation “for introducing fluids into a subsurface environment”, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. Since the prior art comprises the structure required by the claim to perform the intended use, it is capable of performing the intended use and meets the claim.
Regarding claim 10, Turney discloses a valve support (23) including a passage (27B) arranged in the valve housing, the anti-rotation dart extending through the passage.
Regarding claim 11, Turney discloses the anti-rotation feature includes a first anti-rotation element (grooves defined between ribs 59) provided on the anti-rotation dart and a second anti-rotation element (protrusions defined between slits 33) provided on the valve support.
Regarding claim 12, Turney discloses the first anti-rotation element defines a groove (groove(s) defined between ribs 59; see annotated fig. 4, below) formed in the anti-rotation dart and the second anti-rotation feature comprises a key (protrusions defined between slits 33; see annotated fig. 1, below) extending from the valve support into the groove.


    PNG
    media_image2.png
    927
    1537
    media_image2.png
    Greyscale

Regarding claim 15, Turney discloses the key includes a substantially rectangular cross-section (see annotated fig. 1, above).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US4768594, US5176171 and US232272 disclose valves having an anti-rotation means.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAILEY K DO whose telephone number is (571)270-3458 and direct fax number is (571)270-4458. The examiner can normally be reached Generally Monday-Thursday 8am-5pm ET, Friday 8am-12pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Rinehart at 571-272-4881, Mary E. McManmon at 571-272-6007, or Craig M. Schneider at 571-272-3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAILEY K. DO/Primary Examiner, Art Unit 3753